            Case 1:19-cv-05893-CM Document 1 Filed 02/15/19 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Sharyn Friedman,

         Plaintiff,                            Case No. 0:19-cv-382
vs.

Charter Communications, Inc.,                  COMPLAINT

         Defendant.




Plaintiff, for her Complaint against Defendants, states and alleges:

      1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income

Security Act of 1974 (“ERISA”) over this claim for disability benefits under a

plan governed by ERISA, 29 U.S.C. § 1001 et seq.

      2. Venue is proper in this district pursuant to 29 U.S.C. § 1132 (e)(2)1,

because Charter Communications, Inc. may be found in this district. In

particular, Charter Communications, Inc. is registered as a corporation with the

State of Minnesota, conducts ongoing business with Minnesota residents,



1
 29 U.S.C. § 1132 (e)(2) states “Where an action under this subchapter is
brought in a district court of the United States, it may be brought in the district …
where a defendant resides or may be found…”

                                           1
         Case 1:19-cv-05893-CM Document 1 Filed 02/15/19 Page 2 of 8




employs Minnesota residents, has extensive contacts within Minnesota, and

accordingly is found within Minnesota.

   3. On information and belief, Defendant Charter Communications, Inc. is

the employee benefit plan (“Plan”) that Time Warner Cable Enterprise LLC

created and maintains to provide its employees with income protection should

they become disabled.

   4. On information and belief, Defendant Charter Communications, Inc. is a

corporation organized and existing under the laws of the State of Delaware, and

is the insurer and claims administrator for the Plan.

   5. Plaintiff is a resident and citizen of the United States, an employee of

Time Warner Cable Enterprise LLC and a participant in the Plan.

   6. As set forth in 29 U.S.C. § 1133 of the ERISA statute, the Plan provides

a mechanism for administrative appeals of benefit denials. Plaintiff has

exhausted all such appeals.

   7. On information and belief, Plaintiff was covered at all relevant times

under group disability policy number LK-980203 which was issued by Charter

Communications, Inc. to Time Warner Cable Enterprise LLC to insure the

participants of the Plan. A copy of the policy is attached as Exhibit A.

   8. On information and belief, Charter Communications, Inc. both funds the

Plan and decides whether participants will receive benefits under the Plan.



                                         2
          Case 1:19-cv-05893-CM Document 1 Filed 02/15/19 Page 3 of 8




Accordingly, Charter Communications, Inc. has a conflict of interest, which

must be considered when determining whether its denial of Plaintiff’s benefits

was proper.2

    9. Charter Communications, Inc.’s interest in protecting its own assets

influenced its decision to deny Plaintiff’s application for disability benefits.

    10.        The Plan is an ERISA welfare benefit plan.

    11.        Under the Plan, a participant who meets the definition of

“disabled” is entitled to disability benefits paid out of the Plan assets.

    12.        Plaintiff became disabled under the terms of the Plan’s policy on or

about May 21, 2016 and continues to be disabled as defined by the Plan.

Accordingly, Plaintiff is entitled to benefits under the terms of the Plan.

    13.        Plaintiff submitted a timely claim to Charter Communications, Inc.

for disability benefits.

    14.        Charter Communications, Inc. denied Plaintiff’s claim for

disability benefits. Plaintiff appealed Charter Communications, Inc.’s decision,

but Charter Communications, Inc. denied Plaintiff’s appeal on February 16,

2018.

2
  “[A]n entity that is both the claims administrator and payor of benefits has a
conflict of interest.” Jones v. Mountaire Corp. Long Term Disability Plan, 542
F. 3d 234, 240 (8th Cir. 2008). Moreover, as the Supreme Court has held, “that
conflict must be weighed as a factor in determining whether there is an abuse
of discretion.” Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2348 (2008)
(emphasis added).

                                          3
         Case 1:19-cv-05893-CM Document 1 Filed 02/15/19 Page 4 of 8




   15.      Plaintiff provided Charter Communications, Inc. with substantial

medical evidence demonstrating she was eligible for disability benefits.

   16.      Charter Communications, Inc.’s decision to deny disability benefits

was arbitrary, capricious, unreasonable, irrational, wrongful, contrary to the

terms of the Plan, contrary to the evidence and contrary to law, as demonstrated

by the following non-exhaustive examples:

         a. Charter Communications, Inc. failed to have Plaintiff

            independently examined, and instead relied on the opinion of a

            medical professional who merely reviewed Plaintiff’s medical

            records and rejected the opinion of Plaintiff’s treating physician;

         b. Charter Communications, Inc. relied on the opinion of a medical

            professional who was financially biased by his/her relationship

            with Charter Communications, Inc. and as such unable to offer an

            unbiased opinion;

         c. Charter Communications, Inc. relied on the opinion of a medical

            professional that was not supported by substantial evidence in the

            claim file, and was inconsistent with the overall evidence in the

            record;




                                        4
         Case 1:19-cv-05893-CM Document 1 Filed 02/15/19 Page 5 of 8




         d. Charter Communications, Inc. relied on the opinion of a medical

             professional who was not qualified to refute the findings of

             Plaintiff’s physicians;

         e. Charter Communications, Inc. ignored obvious medical evidence

             and took selective evidence out of context as a means to deny

             Plaintiff’s claim;

         f. Charter Communications, Inc. ignored and/or misrepresented the

             opinions of Plaintiff’s treating physicians.

   17.       Charter Communications, Inc. abused its discretion in denying

Plaintiff’s claim.

   18.       The decision to deny benefits was wrong under the terms of the

Plan.

   19.       The decision to deny benefits was not supported by substantial

evidence in the record.

   20.       Charter Communications, Inc.’s failure to provide benefits due

under the Plan constitutes a breach of the Plan.

   21.       Charter Communications, Inc.’s failure to provide Plaintiff with

disability benefits has caused Plaintiff to be deprived of those benefits from

May 21, 2016 to the present. Plaintiff will continue to be deprived of those




                                         5
          Case 1:19-cv-05893-CM Document 1 Filed 02/15/19 Page 6 of 8




benefits, and accordingly will continue to suffer future damages in an amount

to be determined.

   22.       Charter Communications, Inc.’s denial of benefits under the Plan

has caused Plaintiff to incur attorneys’ fees and costs to pursue this action.

Pursuant to 29 U.S.C. § 1132(g)(1), Defendants should pay these costs and

fees.

   23.       A dispute now exists between the parties over whether Plaintiff

meets the definition of “disabled” under the terms of the Plan. Plaintiff requests

that the Court declare she fulfills the Plan’s definition of “disabled,” and is

accordingly entitled to all benefits available under the Plan. Plaintiff further

requests reimbursement of all expenses and premiums she paid for benefits

under the Plan from the time of denial of benefits to the present. In the

alternative of the aforementioned relief, Plaintiff requests that the Court remand

and instruct Charter Communications, Inc. to adjudicate Plaintiff’s claim in a

manner consistent with the terms of the Plan.

        WHEREFORE, Plaintiff respectfully requests the following relief against

Defendant:

   1. A finding in favor of Plaintiff against Defendant;




                                         6
        Case 1:19-cv-05893-CM Document 1 Filed 02/15/19 Page 7 of 8




  2. Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to

     the disability income benefits to which Plaintiff is entitled through the

     date of judgment;

  3. Prejudgment and postjudgment interest, calculated from each payment’s

     original due date through the date of actual payment;

  4. Any Plan benefits beyond disability benefits that Plaintiff is entitled to

     while receiving disability benefits;

  5. Reimbursement of all expenses and premiums Plaintiff paid for benefits

     under the Plan from the time of denial of benefits to the present.

  6. A declaration that Plaintiff is entitled to ongoing benefits under the Plan

     so as long as Plaintiff remains disabled under the terms of the Plan;

  7. Reasonable costs and attorneys’ fees incurred in this action;

  8. Any other legal or equitable relief the Court deems appropriate.




Dated: 02/15/2019                    RESPECTFULLY SUBMITTED,

                                     By: /s/ Evan Sanford

                                     Evan Sanford (MN Bar # 0398522)
                                     Stephen Fields (MN Bar # 0276571)
                                     FIELDS LAW FIRM
                                     9999 Wayzata Blvd
                                     Minnetonka, MN 55305
                                     Office: 612-370-1511

                                        7
Case 1:19-cv-05893-CM Document 1 Filed 02/15/19 Page 8 of 8




                          Evan@Fieldslaw.com
                          Steve@Fieldslaw.com

                          Attorneys for Plaintiffs




                            8
